DETAILED ACTION
1. Applicant's response, filed 1 December 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 3, 5-6, 10, 12-13, 15-30, 34-37, 42-43, and 47-48 are cancelled.
Claims 49-62 are newly added.
Claims 1-2, 4, 7-9, 11, 14, 31-33, 38-41, 44-46 and 49-62 are currently pending and under examination herein.
Claims 1-2, 4, 7-9, 11, 14, 31-33, 38-41, 44-46 and 49-62 are rejected.
Claims 8 and 49 are objected to.

Claim Objections
4. The objections to claims 7 and 14 are withdrawn in view of Applicant’s assertion that they intend the term “a plurality of data sources” to be a singular noun denoting the group of data sources acting as a whole (see pg. 11, para. 3 of Applicant’s Remarks). 

5. Claims 8 and 49 are objected to because of the following informalities: 
Claim 8: recites “different sensor configurations to detect each detect” in lines 13-14 should be “different sensor configurations to each detect” in order to correct the grammatical error in this phrase.
Claim 49: “sensor data determined received from the sensor” in lines 6 has two verbs and should either be “sensor data determined from the sensor” or “sensor data received from the sensor”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. Claim 56 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claim 56 recites “wherein the method comprises: receiving an update that includes an adjustment to a data collection technique for detection of the marker, the adjustment being determined based on data collected for one or more other users; and applying the update to adjust data collection performed by the one or more computing devices to detect the marker”. While paras. [00049] and [00095] generally refer to updating configurations or prerequisites based on trends, the specification does not provide any description of how the adjustment to a data collection technique is determined based on the data collected for one or more other users or how the update is applied within one or more computing devices in adjusting a data collection 

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7. Claims 1-2, 4, 7, 51-53, and 56 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any newly recited portions herein are necessitated by claim amendment.
Claim 1, and those claims dependent therefrom, recite “receive input from a user of an application resident on a device” in line 5, “transmit the selected therapeutic plan to the device” in line 7 and “a client device … to perform operations comprising: updating the application on the client device with the therapeutic plan” in lines 9-11. These limitations referring to the various devices indicate that the device recited in clines 5 and 7 is distinct from the client device recited in lines 9-11. However, the antecedent basis for the therapeutic plan that is received by the client device and the application on the client device is provided on the device that is indicated as being a separate device from the client device. Therefore, it is unclear if the device recited in lines 5 and 7 is the same as the client device recited in lines 9-11 or is a different device. For examination purposes, it is interpreted that the device in lines 5 and 7 is the same as the client device recited in lines 9-11.
Claim 51 recites “wherein adjusting the operation of the sensor is performed in response to detecting one or more of the multiple different events or conditions” in lines 1-2. This limitation appears to further limit the step of adjusting the operation of the sensor after detecting one or more multiple different events or conditions. However, claim 31, from which claims 49 and 51 
Claim 52 recites “making adjustments to the one or more sensors at different times through the occurrence of the predetermined sequence of events and conditions in order to detect the marker”. It is unclear what the metes and bounds of the term “making adjustments to the one or more sensors” is within the context of the claim. It is not clear what functions of the sensors are being adjusted or what functions or encompassed in the term “making adjustments”.
Claim 53 recites the limitation “the operations” in line 1. This limitation lacks antecedent basis because neither claim 53 nor claim 31, from which claim 53 depends, recite a limitation for operations. 
	Claim 56 recites “The method of claim 1” in line 1. There is a lack of antecedent basis for this term as claim 1 recites a system claim and not a method claim. 
Claim 56 recites “wherein the method comprises: receiving an update that includes an adjustment to a data collection technique for detection of the marker, the adjustment being 

Response to Arguments
8. Applicant's arguments filed 1 December 2020 have been fully considered but they are not persuasive. Applicant asserts that the amendments have overcome the grounds of rejection (pg. 11, para. 4 of Applicant’s Remarks). This argument is not persuasive because Applicant’s amendments have introduced new grounds of rejection.

35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9. Claim 60 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to 
Claim 60 recites “wherein the marker is an indicator of a susceptibility to or resilience to the development of a health condition”. This limitation merely recites an intended use of the marker and does not recite any further steps to achieve this intended use. As this limitation does not provide any further structural or process limitations on the claim from which it depends, this limitation is not further limiting of the invention.    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10. Claims 1-2, 4, 7-9, 11, 14, 31-33, 38-41, 44-46, 49-50, and 53-62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP 2106, claims found to be directed to a statutory category of invention are then further analyzed to determine if the claims recite any limitations pertaining to a judicial exception (Step 2A, Prong 1). The instant claims recite the following limitations that recite one or more judicial exceptions:
Claims 1 and 8, and those claims dependent therefrom, recite selecting a therapeutic plan indicating a marker to be detected based on input data from a user, selecting a configuration profile indicating a configuration of one or more 
Claims 31, 39 and 44, and those claims dependent therefrom, recite selecting a configuration profile indicating a configuration of one or more sensors for detecting a marker from a plurality of data configuration profiles based on a received therapeutic plan and the information in the therapeutic plan, evaluating sensor data to determine whether the marker indicated by the therapeutic plan is present and adapting the therapeutic plan based on the evaluation to obtain a personalized therapeutic plan for the user.
Claim 49 recites that the marker represents an occurrence of multiple events and detecting the occurrence of the marker is based on determining whether each of the multiple different events occurred in a predetermined sequence in the sensor data.
Claim 50 further limits the events or conditions to actions of a user or conditions indicative of actions of the user.
Claim 53 recites determining that measurement data for a second sensor satisfies one or more criteria and use this information in combination of the configuration profile.
Claim 54 further limits the data in the configuration profiles to including multiple collection actions and a configuration change.
Claim 55 recites that the method includes multiple markers, selecting multiple configuration profiles that each correspond to one of the multiple markers and determining a configuration of the one or more sensors based on each of the multiple configuration profiles. 
Claim 57 further limits the configuration profile to include configuration profiles that detect different markers using different combinations of sensors.
Claim 58 recites assigning tags to activities of the user in the sensor data and determining whether the marker is present based on these tags. 
Claim 59 recites evaluating whether conditions associated with a set of rules have been met.
Claim 60 recites an intended use of the marker.
Claims 61 and 62 further limit the data present in the configuration profiles.
These steps equate to comparisons of data, selection of data or evaluation of data that can be practically performed in the human mind as claimed, including the step of adapting the therapeutic plan. The step of selecting and adapting the therapeutic plan also equates to a mental step because the instant specification sets forth in paragraphs [00027]-[00029] that the therapeutic plans are sets of data that are displayed to the user. Therefore, the adaption of the therapeutic plan equates to a step of adding, removing or altering data from a data set. Although the claims recite performing these claim limitations on a computer implemented system, with one or more computing devices or as stored on non-transitory computer readable medium that cause one or more computing devices to perform the operations that equate to a generic computer system, nothing in the claims precludes the steps from being practically performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, Step 2A, Prong 1: YES).
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further evaluated to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that implements a judicial exception with a particular machine or manufacture that is integral to the claim or applies or uses the judicial exception is some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Rather the instant claims recite additional elements that amount to extra-solution activity or mere instructions to implement the abstract idea on a generic computing device. Specifically, the instant claims recite the following additional elements:
Claims 1 and 8 recite a system of networked devices including a server that receives input from one of the networked devices and transmits the selected therapeutic plan to one of the networked devices and a client device that updates data based on received data, adjusts operation of a sensor either in the client device or in communication with the client device based on the received data, and receives sensor data from the sensor.
Claims 31, 39 and 44 recite one or more computing devices that receive a therapeutic plan transmitted over a communication network, the therapeutic plan indicating a marker to be detected, adjust operation of a sensor either in the one or more computing devices or in communication with the one or more computing devices based on the received data, and receive sensor data from the sensor.
Claims 2 and 9 recite that the client device is in bi-directional communication with a plurality of data sources. 
Claims 4, 11, 33, 41, 46 and 59 recite that adjusting the operation of the sensor comprises activating the sensor.
Claims 7 and 14 recite that the client device is configured to receive data from a plurality of sources.
Claims 32, 40 and 45 limit the one or more computing devices to a single computing device.
Claim 38 further limits the type of data produced by the sensor to a physiological measurement, a location measurement, an activity measurement, an audio measurement, or an environmental measurement.
Claims 51-53 and 55 generically recite adjusting the operation of the sensor in response to receiving data.
There are no limitations that indicate that the claimed server, client device or one or more computing systems require anything other than the generic computer systems. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea patent eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. Furthermore, the limitations for transmitting or receiving data over a communication network from either another computing device, other data sources or a sensor equate to necessary data gathering or outputting activity that can be performed with a generic computer and does not impose a meaningful limit on the invention (see MPEP 2106.05(g)). Furthermore, the limitations for adjusting the sensor, such as by turning on the sensor, in order to detect the selected marker equates to steps to gather data for the mental analysis steps that is a necessary precursor for all uses of the recited exception and therefore equates to extra-solution activity and does not integrate the recited judicial exception into a practical application (see, for example, 2106.04(d)(2).c that discusses field of use/extra-solution activities of administering a vaccine Step 2A, Prong 2: NO). 
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims herein recite additional elements that equate to well-understood, routine and conventional activities or mere instructions to implement the abstract idea on a generic computer. The instant claims recite the following additional elements:
Claims 1 and 8 recite a system of networked devices including a server that receives input from one of the networked devices and transmits the selected therapeutic plan to one of the networked devices and a client device that updates data based on received data, adjusts operation of a sensor either in the client device or in communication with the client device based on the received data, and receives sensor data from the sensor.
Claims 31, 39 and 44 recite one or more computing devices that receive a therapeutic plan transmitted over a communication network, the therapeutic plan indicating a marker to be detected, adjust operation of a sensor either in the one or more computing devices or in communication with the one or more computing devices based on the received data, and receive sensor data from the sensor.
Claims 2 and 9 recite that the client device is in bi-directional communication with a plurality of data sources. 
Claims 4, 11, 33, 41, 46 and 59 recite that adjusting the operation of the sensor comprises activating the sensor.
Claims 7 and 14 recite that the client device is configured to receive data from a plurality of sources.
Claims 32, 40 and 45 limit the one or more computing devices to a single computing device.
Claim 38 further limits the type of data produced by the sensor to a physiological measurement, a location measurement, an activity measurement, an audio measurement, or an environmental measurement.
Claims 51-53 and 55 generically recite adjusting the operation of the sensor in response to receiving data. 
These limitations equate to well-understood, routine and conventional activities as indicated by the courts. Specifically, the courts have indicated that receiving or transmitting data over a network are well-understood, routine and conventional activities in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). In addition, further limiting the type of data does not provide significantly more than the transmission of the data itself (see Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937 and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)). Furthermore, the limitations of adjusting the operation of a sensor, by activating the sensor, and then receiving data from the sensor for analysis by the abstract idea equates to mere data gathering activity. Additionally, the activation of the sensor equates to sending a signal to the sensor that also equates to receiving or transmitting data over a network.  Step 2B: NO). As such, claims 1-2, 4, 7-9, 11, 14, 31-33, 38-41, 44-46, 49-50, and 53-62 are not patent eligible.

Response to Arguments
Applicant's arguments filed 1 December 2020 have been fully considered but they are not persuasive.
11. Applicant asserts that the claims are directed to the practical application of enabling a device to configure itself to carry out monitoring, including monitoring that allows the device to adapt a therapeutic plan through steps of updating the application on the client device, selecting a configuration profile from a plurality of configuration profiles stored by the client device, and adjusting operation of a sensor based on the selected configuration profile that cannot be performed in the human mind (pg. 12, para. 2 of Applicant’s Remarks). This argument is not persuasive.
As discussed above, the limitation of selecting a configuration profile from the plurality of configuration profiles is part of the recited judicial exception and selecting one data set from a plurality of data sets equates to data evaluation that can be practically performed in the human mind as claimed because the human mind is able to evaluate and select data sets given parameters for selection. Regarding the practical application of enabling the device to adapt a therapeutic plan via the steps of adjusting the sensor, the step of adapting the therapeutic plan itself is also a part of the recited judicial exception. MPEP 2106.04(d) sets forth that any 

12. Applicant asserts the claimed features give a device a technical capability that it would not otherwise have, i.e. the ability to configure themselves to detect different markers that the combination of selecting a configuration profile from the plurality of configuration profiles and adjusting the operation of the sensor based on the selected configuration profile integrates the recited judicial exception into a practical application of the management of computing devices using configuration profiles to adjust the operation of sensors (pg. 12, para. 3 to pg. 13, para. 2 of Applicant’s Remarks). This argument is not persuasive. 
Applicant’s arguments appear to assert that the new capability is the ability of a device to configure itself to detect different markers by selecting the configuration profile, but it is unclear how the remaining portions of the abstract idea, such as the generically recited determining a marker is present and adapting a therapeutic plan are also integrated into any practical application. Furthermore, the prior art cited below indicates that the ability to select different configurations of sensors in a device is not a new capability in the art. Therefore, Applicant’s recited new capability does not appear to be a new capability.

13. Applicant asserts that the claims provide an improvement to computer technology because selecting among the profiles enables low latency detections, low bandwidth needs, low processing needs and less battery needs (pg. 13, para. 3 of Applicant’s Remarks). This argument is not persuasive because it is not apparent that these arguments are commensurate in scope with the claims. While there may be embodiments of the invention that may result such .

Claim Rejections - 35 USC § 103
14. The rejection of claims 1-2, 4, 7-9, 11, 14, 31-33, 38-41, and 44-46 under 35 U.S.C. 103 as being unpatentable over Dettinger et al. (US 2016/0086297 A1; newly cited) in view of Hill et al. (US 2008/0046038 A1; previously cited) is withdrawn in view of the claim amendments and pg. 13, para. 5 to pg. 14, para. 3 of Applicant’s Remarks. 

Conclusion
	15. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

E-mail Communications Authorization
16. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when 

Inquiries
17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.